Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-29 are pending.
Claims 20-29 are withdrawn from consideration.
Claims 1, 8, 13, and 19 are currently amended.
Claims 1-19 are examined on the merits.

Response to Arguments - Claim Rejections - 35 USC § 112
The Objections and Rejections of Record are Withdrawn Unless Repeated Below
	The claim rejection of record is withdrawn due to amendments made to the claims in the claim set submitted 04/20/2022 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2016/0208243 A1) and further in view of Holtorf et al 1995 (Plant Molecular Biology 29: p. 637-646).
The claims are drawn to methods of modifying target sequences in the genome of a plant cell comprising introducing a Cpf1 endonuclease and a guide polynucleotide into a plant cell and incubating said plant cell at a temperature of greater that 28C for at least about 4hrs (claim 1), wherein the Cpf1 is expressed from a codon-optimized polynucleotide (claim 2), wherein the modification comprises replacement, deletion, or insertion of at least one nucleotide (claim 3), wherein the modification occurs at an increased frequency compared to a plant cell incubated at a control temperature (claim 4), wherein the increase is at least 2-fold (claim 5), wherein the method further comprises introducing a donor DNA (claim 6), further comprising identifying at least on plant cell comprising the polynucleotide of interest integrated into the genome (claim 7), further comprising introducing a modification template having at least one nucleotide modification (claim 8), identifying a plant cell having at least one modification (claim 9), wherein the guide polynucleotide is RNA and/or DNA (claim 10), wherein plant cell is a monocot or dicot including rice, corn, soy (claims 11-12), wherein the guide RNA is provided via a precursor RNA transcriptional cassette that is processed into a multitude of single guide RNAs (claim 13), wherein the multiple target sequences is at least 2 (claim 14), wherein the precursor RNA is operably linked to a Pol II or a Pol III promoter (claims 15-16), Claim 17-19 additionally require that the modification template have at least one mismatch compared to DNA targeting sequence in positions +1 to +19, 3’ of the PAM sequence.         
Zhang et al teach methods of gene editing using the Cpf1 endonuclease and a guide polynucleotide including insertions, deletion, or replacement of at least one nucleotide and insertion of a donor template, a polynucleotide of interest (see entire document, paragraphs 845, 857, 893). They further teach that the methods can use codon-optimized sequences for expression in plants (paragraphs 218, 473, 840). They teach that the methods can be used in plant species including soy, corn, and rice (paragarphs 21, 1059, 1236). Zhang et al teach that a thermal energy inducible promoter could be used to allow for spatiotemporal control of gene editing. They teach that multiple guide RNA can be used to target multiple target sequences at once including being provided in tandem for expression (paragraph 828-844). Further, they teach that Pol II and Pol III promoters can be used (paragraphs 623, 832) and that guide RNAs may have mismatches (paragraphs 305-308, 323, 513).    
Zhang et al do not teach to incubate a plant cell at a temperature of greater that 28C for at least about 4hrs. 
Holtorf et al teach a soybean heat shock inducible promoter which they used to drive expression of a transgene in Arabidopsis via incubating the plants at 35C for 5 hours which resulted in a 2-fold to 18-fold induction of expression depending upon line and tissue assayed (p. 642).  
	At the time of filing, a person of ordinary skill would have been motivated to use the heat shock inducible promoter of Holtorf et al to express the Cpf1 endonuclease given the suggestion of Zhang et al that a thermal energy inducible promoter could be used to allow for spatiotemporal control of gene editing. Further, a person of ordinary skill would have been motivated to incubate the plant cell/plant at 35C for 5 hours given the teachings of Holtorf et al regarding induction of expression using their heat shock promoter. A person or ordinary skill in the art would have expected a several fold increase in gene editing given the teaching that induction conditions lead to several fold increase in transgene expression. Accordingly, claims 1-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2016/0208243 A1) and further in view of Holtorf et al 1995 (Plant Molecular Biology 29: p. 637-646).   

Response to Arguments - Claim Rejections - 35 USC § 103
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
Applicant urges that even if the promoter of Holtorf was used there was no expectation that the Cpf1 enzyme would have been functional at a temperature above 28⁰C. They also urge that plants are typically grown at temperatures below 28⁰C. They also state that they and subsequently other researchers have found that CPF1 work best at temperatures above 28⁰C for plant genome modification.
This argument is not persuasive, because Cpf1 is an abbreviate for CRISPR in Prevotella and Francisella (Left column p.2, Safari et al 2019 (Cell Bioscience 9:36)). Organisms of these genera were known to optimally grow at temperatures above 28⁰C. Prevotella species have often been discovered in the oral cavities and GI tracts of mammals and the strains are often found to have optimal growth temperatures of 37⁰C as that is near body temperature for many of its mammalian host. For example, a strain information sheet of a deposited strain of Prevotella bivia is suggested to be grown at 37⁰C (Lewis 2017 BEI Resources Information Sheet Prevotella bivia, Strain GED7760C). Species of Francisella are mammalian pathogens and thus also have optimal growth temperatures near 37⁰C (Table 2, Payne et al 1992 (J Vet Diag Invest 4: p.264-269). As the Cpf1 enzyme originates in species that grow optimally around 37⁰C, a person of ordinary skill in the art would have expected Cpf1 enzymes to function optimally at such a temperature. Thus, when attempting to use Cpf1 in plant genome modification a person skilled in the art would have expected the modification process to work best when the enzyme is optimally functioning. Moreover, such knowledge would have even further motivated a person of ordinary skill in the art to use the heat inducible promoter system of Holtorf et al.  

Conclusion
No claims are allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663